
	

111 HR 156 IH: Stop the Congressional Pay Raise Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 156
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Mitchell (for
			 himself, Mr. Paul,
			 Mr. Jones,
			 Mr. Patrick Murphy of Pennsylvania,
			 Mrs. Gillibrand,
			 Mr. Miller of Florida,
			 Mr. McCaul,
			 Mr. Altmire,
			 Mr. Edwards of Texas,
			 Mrs. Myrick,
			 Mr. Platts,
			 Mr. Wittman,
			 Mr. Wilson of South Carolina,
			 Mr. Bright,
			 Mr. DeFazio,
			 Mr. Shuler,
			 Mr. Space,
			 Mr. Goodlatte,
			 Mr. Childers,
			 Mr. Foster,
			 Ms. Dahlkemper,
			 Mr. Hill, Mr. Coffman of Colorado,
			 Mr. Wamp, Mr. Teague, Mr.
			 Adler of New Jersey, Ms.
			 Lummis, Mr. Cohen,
			 Ms. Giffords,
			 Ms. Edwards of Maryland,
			 Mr. Alexander,
			 Mr. Burton of Indiana,
			 Mr. Johnson of Georgia,
			 Mr. Loebsack,
			 Ms. Kosmas,
			 Mr. Carney,
			 Mr. Kissell,
			 Mr. Nye, Mr. Ellsworth, Mr.
			 McCotter, Ms. Kilroy,
			 Mr. Baird,
			 Mr. Rooney,
			 Mr. Kagen,
			 Ms. Tsongas,
			 Ms. Jenkins,
			 Mr. LoBiondo,
			 Mr. Michaud,
			 Mr. Walz, Mr. Latta, Mr.
			 Hodes, Ms. Kirkpatrick of
			 Arizona, Ms. Pingree of
			 Maine, Mr. Bartlett,
			 Mr. Coble,
			 Mr. Luetkemeyer, and
			 Mr. Cuellar) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent Members of Congress from receiving any
		  automatic pay adjustment in 2010.
	
	
		1.Short titleThis Act may be cited as the Stop the
			 Congressional Pay Raise Act.
		2.No automatic pay
			 adjustment for Members of Congress in
			 2010For purposes of the provision of law amended
			 by section 704(a)(2)(B) of the Ethics Reform Act of 1989 (5 U.S.C. 5318 note),
			 no adjustment under section 5303 of title 5, United States Code, shall be
			 considered to have taken effect in fiscal year 2010 in the rates of pay under
			 the General Schedule.
		
